DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 01-03-2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “throttling engine”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 2-7, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “throttling engine” to throttling logic/circuit/processor/server as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1-20 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/761,592 (hereinafter Montero) . Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
As per claims 8, 1, and 14, Montero discloses an Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: (a processing system;  and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: claims 1, 8) 
activate a first throttling of a first component when a power subsystem that powers the component exceeds a first power consumption level, and deactivate the first throttling of the first component when the power subsystem no longer exceeds the first power consumption level; (activate a first throttling of the first computing component when the power draw via the power subsystem exceeds a power subsystem maximum power consumption that is determined using an identifier for the power subsystem, and deactivate the first throttling of the first computing component when the power draw via the power subsystem no longer exceeds the power subsystem maximum power 
consumption;: claim 1) 
activate a second throttling of the first component when the power subsystem exceeds a second power consumption level for a predetermined second throttling threshold time period, and deactivate the second throttling of the first component when the power subsystem no longer exceeds the second power consumption level; and (activate a second throttling of the first computing component when the power draw via the power subsystem exceeds a power subsystem rated power consumption for a first time period, and deactivate the second throttling of the first computing component when the power draw via the power subsystem no longer exceeds the power subsystem rated power consumption; Claim 1) 
modify the operating capabilities of the first component when the second throttling has been performed for more than a predetermined a predetermined operating capability modification threshold time period, and modify the operating capabilities of the first component when the second throttling has been performed for less than the predetermined operating capability modification threshold time period and the first component is operating below a first component operating capability. (reduce the operating capabilities of the first computing component when the second throttling has been performed for more than a second time period, and increase the operating capabilities of the first computing component when the second throttling has been performed for less than the second time period and the first computing component is operating below a first computing component predetermined operating capability; claim 1)  
As per claims 2, 15 Montero discloses wherein the first computing component is a graphics processing system. (2.  The system of claim 1, wherein the first computing component is a graphics processing system.; Claim 2
As per claim 3,9, 16 Montero discloses further comprising: a second computing component that is coupled to the power subsystem and the throttling engine, wherein the throttling engine is configured to: activate a third throttling of the second computing component when the power subsystem exceeds the second power consumption level for a second time period immediately following the first time period, and deactivate the third throttling of the second computing component when the power subsystem no longer exceeds the second power consumption level. (a second computing component that is coupled to the power subsystem and the throttling controller, wherein the throttling controller is configured to: activate a third throttling of the second computing component when the power draw via the power subsystem exceeds the power subsystem rated power consumption for a second time period immediately following the first time period, and deactivate the third throttling of the second computing component when the power draw via the power subsystem no longer exceeds the power subsystem rated power consumption; claim 3)  
As per claims 4, 10, 17 Montero discloses wherein the throttling engine is configured to: modify the operating capabilities of the second computing component when the second throttling has been performed for more than a second time period, wherein the operating capabilities of the first computing component are modified when the second throttling has been performed for more than the second time period and the operating capabilities of the second computing component have been modified to a minimum level; and modify the operating capabilities of the second computing component when the second throttling has been performed for less than the second time period, the first computing component is operating at the first computing component operating capability, and the second computing component is operating below a second computing component operating capability; claim 4) 
As per claims 5, 18 Montero discloses wherein the second computing component is a central processing system. (claim 5) 
As per claims 6, 11, 19 Montero discloses wherein the throttling engine is configured to: characterize the power subsystem and determine the first power consumption level and the second power consumption level; (claim 6)
As per claims 7, 12, 20 Montero discloses wherein the power subsystem is a power adapter. (claim 7) 
As per claims 13 Montero discloses wherein the power subsystem is a battery; (claim 13)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For example, amended claim 1 recites the following: 

1. (Currently Amended) A power-subsystem-monitoring-based computing system, comprising: a power subsystem; a first computing component that is coupled to the power subsystem; and a throttling engine that is coupled to the power subsystem and the first computing component, wherein the throttling engine is configured to: activate a first throttling of the first computing component when the power subsystem exceeds a first power consumption level, and deactivate the first throttling of the first computing component when the power subsystem no longer exceeds the first power consumption level; activate a second throttling of the first computing component when the power subsystem exceeds a second power consumption level for a predetermined second throttling threshold time period, and deactivate the second throttling of the first computing component when the power subsystem no longer exceeds the second power consumption level; and modify the operating capabilities of the first computing component when the second throttling has been performed for more than a  predetermined operating capability modification threshold time period, and modify the operating capabilities of the first computing component when the second throttling has been performed for less than the predetermined operating capability modification threshold second time period and the first computing component is operating below a first computing component operating capability. 

MPEP § 2151.01 states, in part that “to satisfy the written description, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of the filling”.  

The highlighted portion directed to claim 1 above was amended by Applicants in response to the Non-Final Office Action filed on January 03, 2022. However, a key word search for the expressions “a predetermined operating capability modification threshold” and “predetermined second throttling threshold” via the specification fails to disclose said two expressions. Indeed, via the remarks submitted on January 03, 20022 Applicant has failed to provide support for the amended portions. Similarly, courts have long maintained that the vast majority of written description problems arise when the Applicant amends or adds claims with limitations not found in the original claim set and using language that does not directly map to specification disclosure.  In Cisco Systems v. Cirrex (Fed. Cir. 2017)

Accordingly, the noted paragraphs fail to disclose in sufficient detail to one of ordinary skill in the art that Applicant had possession of the subject matted directed to the amended claim.
Claims 8, 14 are rejected under the same rational already described in claim 1.
Dependent claims based on already rejected independent claims and are rejected for their dependency because said claims do not cure the deficiencies presented in the independent claims. 


Response to Amendment
The amendments to claims filed on 01/03/2022 does not comply with the requirements of 37 CFR 1.121(c) because independent claim 8 has been amended but fails to rewrite the entire with all changes (e.g., deletions). For example, the terms “first” and “second” before the claimed expression “time period” were removed without a strikethrough. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0066266 (hereinafter Law) in view of U.S. Publication No. 2007/0050646 (hereinafter Conroy) and further view of U.S. Publication No. 2016/0077565 (hereinafter Jayaseelan). 

As per claims 8, 1, and 14, Law discloses an Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a throttling engine that is configured to: (¶ [0063])
activate a first throttling of a first component (GPU/CPU) when a power subsystem that powers the component exceeds a first power consumption level, and deactivate the first throttling of the first component when the power subsystem no longer exceeds the first power consumption level; (Table 1000/1002 illustrate throttling to a particular value, e.g., Voltage_2 or x2v, when the battery state charge exceeds a predetermined percentage range, e.g., 5% or x%. However, when battery state charge falls below the 5% or x%., the throttling to a particular value, e.g., Voltage_1 or 12v,  Fig’s 10-12) 
activate a second throttling of the first component (GPU/CPU) when the power subsystem exceeds a second power consumption level for a second throttling threshold time period1, and deactivate the second throttling of the first component when the power subsystem no longer exceeds the second power consumption level; and (Table 1000/1002 illustrate throttling to a particular value, e.g., Voltage_3 or x3v, when the battery state charge exceeds a predetermined percentage range, e.g., 75% or y%. However, when battery state charge falls below 75% or y%., the throttling to a particular value, e.g., Voltage_2 or x1v,  Fig’s 10-12) 

Law not distinctly disclose the following:   
modify the operating capabilities of the first component when the second throttling has been performed for more than a time period, and 
modify the operating capabilities of the first component when the second throttling has been performed for less than the time period and the first component is operating below a first component operating capability. 

However, Conroy discloses the following:
activate a second throttling of the first component for a second throttling threshold time period; (varying power throttling at different time periods and durations; Fig. 5) 
modify the operating capabilities of the first component when the second throttling has been performed for more than time period, and (abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings; one or more second components; and one or more power usage sensors.  The one or more power usage sensors are to determine information on power usage during a first time period of operation of the data processing system.  The one or more first components and the one or more second components may include a computing element to determine one of the performance level settings of the one or more first components of the data processing system for a second time period subsequent to the first time period using the information on the power usage during the first time period”. Conroy further discloses that power setting non-constant time periods. ¶ [0068],-[0069] For example, ¶ [0095 states that the system may  “dynamically determined throttle setting can be determined periodically at a predetermined time interval.  However, it is understood that the time interval is not necessarily a constant”)
modify the operating capabilities of the first component when the second throttling has been performed for less than the time period and the first component is operating below a first component operating capability. (abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings; one or more second components; and one or 
more power usage sensors.  The one or more power usage sensors are to determine 
information on power usage during a first time period of operation of the data processing system.  The one or more first components and the one or more second components may include a computing element to determine one of the performance level settings of the one or more first components of the data processing system for a second time period subsequent to the first time period using the information on the power usage during the first time period”. Conroy further discloses that power setting non-constant time periods. ¶ [0068],-[0069] For example, ¶ [0095 states that the system may  “dynamically determined throttle setting can be determined periodically at a predetermined time interval.  However, it is understood that the time interval is not necessarily a constant”)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Law and Conroy because both references are in the same field of endeavor. Conroy’s teaching of throttling components based on varying time windows would enhance Law's system by allowing critical computer processing to be executed faster and still limiting the power usage. 
Law as modified does not distinctly disclose throttling based on a predetermined operating capability modification threshold and predetermined second throttling threshold. 
However, Jayaseelan explicitly discloses disclose throttling based on a predetermined operating capability modification threshold and predetermined second throttling threshold. ( ¶ [0021] states that “For example, the SMU 150 may be able to monitor the size or occupancy of the FIFO queues 140, 145 by measuring the size continuously or at predetermined time intervals”. Because of the queue size, ¶ [0022] states that the system is configured to operate “a first operating frequency of the CPU 105 (or one of the processor cores 106-109) and a second operating frequency of the 
GPU 110 based on a power constraint” based on “ target size of one or more of the queues 140, 145.” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Law as modified and Jayaseelan because all references are in the same field of endeavor. Jayaseelan’s teaching of throttling based on predetermined operating capability modification threshold and predetermined second throttling threshold would enhance Law's as modified system by allowing the system to strike a good balance between reducing power consumption and maintaining a reasonable efficient processing speed .

As per claim 2, 15 Law as modified discloses wherein the first computing component is a graphics processing system. (Law; throttle setting comprises setting a performance limit to one or more of a backlight, a central processing unit (CPU), and a graphics processing unit (GPU) of the mobile device; ¶ [007]) (Jayaseelan; ¶s [0021]-[0022]) 
As per claim 3, 9, 16 Law as modified discloses further comprising: a second computing component that is coupled to the power subsystem and the throttling engine, wherein the throttling engine is configured to: activate a third throttling of the second computing component when the power subsystem exceeds the second power consumption level for a predetermined third throttling threshold  time period immediately following the predetermined second throttling threshold time period, and deactivate the third throttling of the second computing component when the power subsystem no longer exceeds the second power consumption level. (Law; Table 1000/1002 illustrate throttling to a particular value,when the battery state charge exceeds/falls a one of the three predetermined percentage ranges. Likewise, when battery state charge falls/excceds below %., the throttling to a particular value) , (Conroy; abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings; one or more second components; and one or more power usage sensors.  The one or more power usage sensors are to determine information on power usage during a first time period of operation of the data processing system.  The one or more first components and the one or more second components may include a computing element to determine one of the performance level settings of the one or more first components of the data processing system for a second time period subsequent to the first time period using the information on the power usage during the first time period”. Conroy further discloses that power setting non-constant time periods. ¶ [0068],-[0069] For example, ¶ [0095 states that the system may  “dynamically determined throttle setting can be determined periodically at a predetermined time interval.  However, it is understood that the time interval is not necessarily a constant”), (Jayaseelan; ¶s [0021]-[0022])
As per claim 4, 10, 17 Law as modified discloses wherein the throttling engine is configured to: modify the operating capabilities of the second computing component when the second throttling has been performed for more than a predetermined operating capability modification threshold time period, wherein the operating capabilities of the first computing component are modified when the second throttling has been performed for more than the second time period and the operating capabilities of the second computing component have been modified to a minimum level; and modify the operating capabilities of the second computing component when the second throttling has been performed for less than the a predetermined operating capability modification threshold time period, the first computing component is operating at the first computing component operating capability, and the second computing component is operating below a second computing component operating capability. (Law; Table 1000/1002 illustrate throttling to a particular value,when the battery state charge exceeds/falls a one of the three predetermined percentage ranges. Likewise, when battery state charge falls/excceds below %., the throttling to a particular value) , (Conroy; abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings; one or more second components; and one or more power usage sensors.  The one or more power usage sensors are to determine information on power usage during a first time period of operation of the data processing system.  The one or more first components and the one or more second components may include a computing element to determine one of the performance level settings of the one or more first components of the data processing system for a second time period subsequent to the first time period using the information on the power usage during the first time period”. Conroy further discloses that power setting non-constant time periods. ¶ [0068],-[0069] For example, ¶ [0095 states that the system may  “dynamically determined throttle setting can be determined periodically at a predetermined time interval.  However, it is understood that the time interval is not necessarily a constant”), (Jayaseelan; ¶s [0021]-[0022])
As per claim 5, 18 Law as modified discloses wherein the second computing component is a central processing system. (Law; throttle setting comprises setting a performance limit to one or more of a backlight, a central processing unit (CPU), and a graphics processing unit (GPU) of the mobile device; ¶ [007])
As per claim 6, 11, 19, Law as modified discloses wherein the throttling engine is configured to: characterize the power subsystem and determine the first power consumption level and the second power consumption level. (Law; Table 1000/1102 applies based on battery state charge different throttling levels) (Conroy; abstract states that “one or more first components capable of being dynamically throttled to a plurality of different performance level settings” Fig’s 2, 5)
As per claim 7, 12, 20 Law as modified discloses wherein the power subsystem is a power adapter. (Conroy ; power supply being an “adapter”; Fig. 4)  
As per claim 13, Montero discloses wherein the power subsystem is a battery. (Conroy ; power supply being a “battery”; Fig. 4)  
Response to Arguments
Applicant's arguments filed on 01-03-2022 have been considered but are moot in view of the new ground(s) of rejection.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In this instance, the time period is the period when the battery state charge is shifted from one of the predetermined ranges shown in table 1000/1002